To vacate order extending time to settle case.
Granted November 19, 1895, with costs against defendant in the chancery cause.
Decree entered November 7,1894; November 24,1894, claim of appeal filed; November 27, 1894, enrollment; December 31, 1894, time for settling case extended thirty days after January 7, 1895; February 6, 1895, further extension of sixty days; April 9,1895, time extended thirty days, from and after April 8, 1895; October 17, 1895, time extended until October 25, 1895; October 19, notice of filing bond and for the approval thereof, and of settling case was served; October 24, 1895, case settled and signed; November 2, 1895, bond approved.